
	
		I
		111th CONGRESS
		1st Session
		H. R. 3390
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2009
			Mr. Hoekstra
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to waive the
		  10 percent penalty on distributions from certain retirement plans during
		  periods of high unemployment.
	
	
		1.Short titleThis Act may be cited as the
			 Retirement Account Freedom Act of
			 2009.
		2.Waiver of 10
			 percent penalty on distributions from certain retirement plans during periods
			 of high unemployment
			(a)In
			 generalParagraph (2) of
			 section 72(t) of the Internal Revenue Code of 1986 (relating to 10-percent
			 additional tax on early distributions from qualified retirement plans) is
			 amended by adding at the end the following new subparagraph:
				
					(H)Distributions
				during periods of high national unemployment
						(i)In
				generalDistributions to an individual—
							(I)from an individual retirement plan, or from
				amounts attributable to employer contributions made pursuant to elective
				deferrals described in subparagraph (A) or (C) of section 402(g)(3) or section
				501(c)(18)(D)(iii), and
							(II)during any period
				that the national rate of unemployment is at least 7 percent.
							(ii)Limitation
							(I)In
				generalClause (i) shall not
				apply to the extent that the aggregate distributions during the taxable year
				exceed 10 percent of the aggregate account balances at the beginning of such
				year in the plans.
							(II)Account
				balanceFor purposes of subclause (I), in the case of a
				distribution other than from an individual retirement plan, the account balance
				shall include only amounts attributable to employer contributions described in
				clause
				(i)(I).
							.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 distributions received in taxable years ending after the date of the enactment
			 of this Act.
			
